DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s Response After-Final Office Action under 37 CFR 1.116 filed on 04/20/2021. Claims 1-12 and 14-16 are currently pending in the application. An action follows below:
Terminal Disclaimer
The terminal disclaimer filed on 04/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on the US Patent Number 10,135,025 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As a result, the double patent rejection in the previous Office action dated 02/22/2021 has been withdrawn.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-12 and 14-16 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a flexible display apparatus that is easily bendable and helps reduce a stress applied to the bending area. Independent claim 1 identifies the uniquely distinct limitations, “wherein the at least one insulating dam includes a second layer formed of a same material as the pixel defining layer and a third layer formed of a same material as the spacer, and wherein the first inorganic layer and the second inorganic layer cover an outer surface of an outermost dam of the at least one insulating dams.” The closest prior arts, Kwak et al. (US 2014/0217397 A1,) Jin et al. (US 2013/0002583 A1,) Park et al. (US 7,227,306 B2,) and Visweswaran et al. (US 2017/0179432 A1) all discussed in the Office action dated 04/21/2020, either singularly or in combination, fail to anticipate or render obvious the above underlined limitations in combination with all of the other claimed limitations particularly recited by this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626